        Case 4:19-cr-00011-BMM Document 86 Filed 09/15/20 Page 1 of 2




                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                           CR-19-11-GF-BMM

                         Plaintiff,
     vs.                                                   ORDER

 TRACY RAELENE ARNDT,

                        Defendant.

      Defendant Tracy Raelene Arndt moved for early termination of her current

term of probation on September 11, 2020. (Doc. 83.) The Government opposes early

termination of Defendant’s probation. (Id. at 1.) The Court conducted a hearing on

the motion on September 15, 2020. The Court determined that it would not grant a

motion by Defendant requesting early termination of her probationary sentence until

April 11, 2021, contingent upon Defendant’s continued compliance with her

probation conditions. Should Defendant continue to comply with the conditions of

her probation as of April 11, 2021, she is encouraged to request early termination of

the remainder of her probationary sentence upon that date.
       Case 4:19-cr-00011-BMM Document 86 Filed 09/15/20 Page 2 of 2



     Accordingly, for the reasons discussed in open Court, IT IS ORDERED that

Defendant’s Motion for Early Termination of Probation (Doc. 83) is DENIED.

     DATED this 15th day of September, 2020.
